Exhibit 10.63

RUSS BERRIE AND COMPANY, INC.

STOCK OPTION AGREEMENT

 

 

Date of Grant:  February 5, 2001

 

Russ Berrie and Company, Inc., a New Jersey corporation (the “Company”), does
hereby grant to Jack Toolan (the “Optionee”), a nontransferable stock option
(the “Option”) to purchase an aggregate of 4957 shares of its Common Stock,
(stated value $.10) (the “Stock”) at the price of $22.19 per share upon the
following terms and conditions.

 

1.                                       (a)           This Option is
exercisable with respect to all or any part of the shares on or after February
5, 2002, provided that in no event may it be exercised later than February 4,
2011.

 

(b)                                 The Stock Option Committee (the “Committee”)
established under the 1999 Russ Berrie and Company, Inc. Stock Option and
Restricted Stock Plan (the “Plan”) may, in its sole discretion, limit the number
of shares that the Optionee may purchase by the exercise of this Option or any
options granted to him under the Plan on any particular date, and the number of
shares such Optionee may exercise in any twelve-month period shall be limited to
the number of shares in the most recent option granted to him under the Plan or
any successor plan adopted by the Company plus one-third (1/3) of the shares
which are exercisable under his remaining options granted hereunder or under the
Plan and any successor plan adopted by the Company.  The Optionee acknowledges
that he has received a copy of the Plan.

 

(c)                                  Except as provided in Paragraph 2 below,
this Option may be exercised only during the continuance of the Optionee’s
employment.

 

2.                                       (a)           If an Optionee retires
after reaching his Normal Retirement Date (as defined on the date of his
retirement under the Russ Berrie and Company, Inc. 401(k) Plan), this Option,
whether or not exercisable on the date he retires, may be exercised for up to
one (1) year after his retirement or the stated period of the Option, whichever
period is shorter.

 

(b)           If the Optionee becomes disabled (as defined in the Plan), this
Option, whether or not exercisable on the date he became disabled, may be
exercised for up to one (1) year from the date of his disability, or the stated
period of the Option, whichever period is shorter.

 

--------------------------------------------------------------------------------


 

(c)                                  In the event of the death of the Optionee
while he is employed by the Company, or within the one year period provided in
paragraph 2 (a), this Option, whether or not exercisable on the date he
terminated employment, may be exercised by his estate or his legatee for up to
one (1) year after his death or the stated period of the Option, whichever is
shorter.

 

(d)                                 If the Optionee terminates employment with
the Company for any reason other than death, disability or retirement, this
Option will be cancelled as of the date of his termination; provided, however,
that if the Optionee’s employment is terminated by the Company for reasons other
than Cause (as defined in the Plan), this Option, to the extent exercisable on
his date of termination, may be exercised within thirty (30) days after his
termination date or the stated period of the Option, whichever period is
shorter.

 

3.                                       This Option shall be exercised by
giving written notice of exercise to the Company (Attention:  Vice President —
Finance) which shall specify the number of shares to be purchased and which
shall be accompanied by payment in full of the purchase price, such purchase
price to be paid in cash.

 

4.                                       The number of shares of Stock and the
price to be paid, therefore, shall be subject to adjustment as follows:

 

In the event of any change in the outstanding Stock by reason of a stock
dividend or stock split, recapitalization, merger, consolidation, exchange of
shares or other corporate change, the Committee under the Plan may adjust the
aggregate number of shares of Stock available for options under the Plan, the
Option price of Options granted under the Plan, and any or all other matters
deemed appropriate by the Committee, including, without limitation, making
options exercisable solely for the Stock or other property received by the
common stockholders by reason of such transactions.  All adjustments made by the
Committee shall also be applicable to the Option granted hereunder and the
Option price and shares of Common Stock or other property to be received upon
the exercise of this Option.

 

5.                                       This Option shall not be assignable or
transferable except by will or by the laws of descent or distribution provided,
however, that the Optionee may transfer all or any portion of his Options to his
spouse and/or lineal descendants and/or a trust for the benefit of the
Participant or any of the foregoing and/or any organization exempt under Section
501(c) of the Internal Revenue Code of 1986, as amended (the “Code”).  This
Option shall be exercisable or rescinded as applicable only by the Optionee
entitled thereto or permitted assignee or transferee.

 

2

--------------------------------------------------------------------------------


 

6.                                       All the rules and regulations adopted
by the Committee shall be applicable to this Option to the same extent as it is
to options granted under the Plan, including any determination, decision or
action of the Committee in connection with the construction, interpretation,
administration or application of the provisions of the Plan and shall be final,
conclusive and binding upon the Optionee and any person claiming under or
through the Optionee, unless otherwise determined by the Board of Directors of
the Company.  All of the terms and provisions of the Plan shall be applicable to
the Option granted hereby as if fully set forth herein.

 

7.                                       Nothing contained in this Agreement
shall confer upon the Optionee any right with respect to continuance of
employment by the Company or any of its subsidiaries nor limit in any way the
right of the Company to terminate his employment at any time, with or without
cause.

 

 

RUSS BERRIE AND COMPANY, INC.

 

 

BY

 

/s/ Russell Berrie

 

 

 

RUSSELL BERRIE

 

 

 

CHAIRMAN AND CHIEF EXECUTIVE OFFICER

 

 


AGREED TO AND ACCEPTED

AS OF THE DATE OF GRANT

SET FORTH ABOVE:

 

/s/ Jack Toolan


SIGNATURE — OPTIONEE

 

3

--------------------------------------------------------------------------------